DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

3.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.         Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.         Claim 1 recites the limitations "the rail cover" in line 2 and “the rail cover component” in line 12.  There is insufficient antecedent basis for these limitations in the claim.
            Claim 9 recites the limitations "the rail cover segment" in line 2 There is insufficient antecedent basis for this limitations in the claim. 
            Claims 2-8 and 10-14 are rejected by virtue of their dependence.    

Specification

6.         Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet. Currently, the abstract is on two pages including a drawing and unnecessary WIPO/PCT information. 

Claim Rejections - 35 USC § 102

7.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.         Claims 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Opheij et al. (US PAP 2018/0008219 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claim 15, Opheij et al. teach a method for providing a laminar airflow for an operating room 

    PNG
    media_image1.png
    312
    647
    media_image1.png
    Greyscale

(see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27), the method comprising the following steps: 
a) providing a first plenum of laminar airflow and a second plenum of laminar airflow (see Fig.1; ceiling grid system (10); wherein, in the plane of generation, the first and second plenum are separated from each other by a laminar-flow-free region; 

    PNG
    media_image2.png
    438
    259
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    414
    443
    media_image3.png
    Greyscale

b) guiding a border portion of the first laminar airflow along a first surface part of an air guiding surface (92), and guiding a border portion of the second laminar airflow along a second surface part of the air guiding surface (92), wherein the first and second surface parts are extending from starting edges close to the first and second plenum, respectively, to a common trailing edge (96) (see Figs. 1 and 2A-2E; column 8, lines 35-39, wherein the first surface part and the second surface part and the training edge are forming an air guide covering a portion of the laminar-flow-free region; wherein the rail cover component is configured to be movably attached to the support rail of the ceiling mounted support arrangement (see column 10, lines 47-62; Figs. 2B-2E; the cover needs to be movably detached where the filter is to be changed).
Structural limitations in a method claim 15, such as “the rail cover component is configured to be movably attached to the support rail of the ceiling mounted support arrangement of a medical imaging system” does not constitute a limitation in any patentable sense. It has been held to be entitled to weight in method claims, the recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a structure.

Claim Rejections - 35 USC § 103

10.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.        Claims 1-14 are rejected under 35 U.S.C. 103 as being obvious over Opheil et al. (US PAP 2018/0008219 A1) in view of Monson et al. (US Patent 4,946,484).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
With respect to claim 1, Opheij et al. teach an aerodynamic rail cover, as a movable carriage (16), for an operating room with laminar airflow (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109), the aerodynamic rail cover (16) comprising at least one cover component, wherein the cover component comprises (see paragraphs 0041-0052 and 0059): a base element; and an air guiding surface elements (inlet and outlet surfaces that may have a variety of different shapes and structures; see Figs. 1-7b) connected to base; wherein the base element is configured to be attached to a portion of a support rail (106) of a ceiling mounted support arrangement (112) of a medical imaging system (paragraphs 0059 and 0075-0077; wherein the air guiding surface element forms an air guide to 

    PNG
    media_image4.png
    474
    519
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    499
    523
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    357
    514
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    452
    514
    media_image7.png
    Greyscale
be mounted at least temporarily to cover a portion of the support rail (106) and wherein the cover component is configured to be movably attached to the support rail (106) of the ceiling mounted support arrangement of a medical imaging system (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109).
          Opheij et al. fails to explicitly mention that the air guiding surface element comprises two surface parts that are extending from starting edges on opposite sides of the base element to a common trailing edge.
          Monson et al. discloses a system/method for providing the operating rooms with laminar airflow (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27), which explicitly teaches an air guiding surface element comprises two surface parts that are extending from starting edges on opposite sides of the base element to a common trailing edge providing user with the capabilities to distribute two airflows in a smooth and continues manner to form a common laminar airflow field (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27).

    PNG
    media_image1.png
    312
    647
    media_image1.png
    Greyscale


           Opheij et al. and Monson et al. disclose related methods/apparatuses for providing the operating rooms with laminar airflow.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the air guiding surface element as suggested by Monson et al. in the method/apparatus of Opheij et al., since such a modification would provide user with the capabilities to distribute two airflows in a smooth and continues manner to form a common laminar airflow field.
           It would have been obvious to treat Opheij et al. and Monson et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 1 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

With respect to claim 2, Opheij et al. (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109) and Monson et al. (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27) teach the aerodynamic rail cover according to claim 1, wherein the rail cover component is configured to be slidably attached to the support rail of the ceiling mounted support arrangement of a medical imaging system (see paragraphs 0059 and 0075).
           
            With respect to claim 3, Opheij et al. (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109) and Monson et al. (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27) and Monson et al. (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27) teach the aerodynamic rail cover according to claim 2, wherein a sliding guiderail arrangement is provided with cover support guiderails to be arranged along each longitudinal side of the support rail; and wherein the rail cover component is slidably suspending from the cover support guiderails (see paragraphs 0059 and 0075). 
          
               With respect to claim 4, Opheij et al. (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109) and Monson et al. (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27) and Monson et al. (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27) teach the aerodynamic rail cover according to claim 1 but fail to explicitly mention that at least two cover segments are provided; wherein at least one cover segment is arrangeable on the rail in a temporarily displaceable manner to provide an adjustable rail cover segment; wherein one cover segment is at least partly insertable into the other cover segment; wherein the at least two cover segments are forming a telescopic cover component. 
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide at least two cover segments are provided; wherein at least one cover segment is arrangeable on the rail in a temporarily displaceable manner to provide an adjustable rail cover segment; wherein one cover segment is at least partly insertable into the other cover segment; wherein the at least two cover segments are forming a telescopic cover component in the apparatus of Opheij et al as modified by Monson et al. to provide user with a smooth and continues manner common laminar airflow field, since it has been held that mere duplication and rearranging of the essential working parts of a device without producing any new and unexpected results involves only routing skill in the art.
          
             With respect to claim 5, Opheij et al. (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109) and Monson et al. (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27) teach the aerodynamic rail cover according to claim 1 but fail to explicitly mention that three cover segments are provided; wherein a first outer segment, a middle segment and a second outer segment are provided; and wherein the two outer segments are provided with a wider cross-section such that they can be moved over the middle segment. 
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide three cover segments are provided; wherein a first outer segment, a middle segment and a second outer segment are provided; and wherein the two outer segments are provided with a wider cross-section such that they can be moved over the middle segment in the apparatus of Opheij et al as modified by Monson et al. to provide user with a smooth and continues form common laminar airflow field, since it has been held that mere duplication and rearranging of the essential working parts of a device without producing any new and unexpected results involves only routing skill in the art.
           In addition, it has been held that the recitation that an element “can” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense.
            With respect to claim 6, Opheij et al. (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109) and Monson et al. (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27) teach the aerodynamic rail cover according to claim 1 but fail to explicitly teach that the rail cover component is an adaptable rail cover component comprising at least one bellows cover segment; wherein one end of the adaptable cover component is configured to be fixed, whereas the other end is configured to be displaceable providing a rail cover component with adaptable length. 
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the rail cover component is an adaptable rail cover component comprising at least one bellows cover segment; wherein one end of the adaptable cover component is configured to be fixed, whereas the other end is configured to be displaceable providing a rail cover component with adaptable length in the apparatus of Opheij et al as modified by Monson et al. to provide user with a smooth and continues form common laminar airflow field, since it has been held that mere rearranging of the essential working parts of a device, constricting a formerly integral structure in various elements and making some parts movable without producing any new and unexpected results involves only routing skill in the art.
          With respect to claim 7, Opheij et al. (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109) and Monson et al. (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27) and Monson et al. (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27) teach the aerodynamic rail cover according to claim 1, wherein a coupling is provided for connecting the movable rail cover component to a carriage of an imaging system , which carriage moves along the support rail, wherein the rail cover is configured to cover the support rail (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109) but fail to explicitly teach that the coupling is provided as a magnetic coupling that is dis-connectable if the carriage moves outside the covering range of the rail cover. 
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the coupling is provided as a magnetic coupling that is dis-connectable if the carriage moves outside the covering range of the rail cover in the apparatus of Opheij et al as modified by Monson et al. to provide user with a smooth and continues form common laminar airflow field, since it has been held that mere rearranging of the essential working parts of a device, constricting a formerly integral structure in various elements and making some parts movable without producing any new and unexpected results involves only routing skill in the art.
              With respect to claim 8, Opheij et al. (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109) and Monson et al. (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27) and Monson et al. (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27) teach the aerodynamic rail cover according to claim 1 but fail to explicitly teach that the starting edges are configured to be arranged next to border regions of a laminar airflow plenum such that an intermediate region between two laminar airflow fields is bridged by the air guiding surface element in order to provide a re-established laminar airflow of the two laminar airflow fields downstream the trailing edge. 
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the starting edges are configured to be arranged next to border regions of a laminar airflow plenum such that an intermediate region between two laminar airflow fields is bridged by the air guiding surface element in order to provide a re-established laminar airflow of the two laminar airflow fields downstream the trailing edge in the apparatus of Opheij et al as modified by Monson et al. to provide user with a smooth and continues form common laminar airflow field, since it has been held that mere duplicating and rearranging of the essential working parts of a device, constricting a formerly integral structure in various elements and making some parts movable without producing any new and unexpected results involves only routing skill in the art.
          With respect to claim 9, Opheij et al. (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109) and Monson et al. (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27) teach the aerodynamic rail cover according to claim 1, wherein a width (WR) of the aerodynamic rail cover component is defined by the distance between the starting edges, and a height (HR) of the aerodynamic rail cover component is defined by a distance from a plane formed by the starting edges to the common trailing edge; and wherein the width is equal or larger than the height; and wherein the two surface parts, i) in their starting portions, each extend from the starting edges in an essentially perpendicular direction to a plane of a ceiling surface; and/or ii) in their trailing edge portions, merge with an acute angle; and/or iii) in their middle portions, run in an angle wider than the acute angle at the trailing edge, but also narrower than at the starting edges. 
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the aerodynamic rail cover component as defined above (in claim 9), in the apparatus of Opheij et al as modified by Monson et al. to provide user with a smooth and continues form common laminar airflow field, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or working ranges involves only routing skill in the art. 

          With respect to claim 10, Opheij et al. (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109) and Monson et al. (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27) and Monson et al. (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27) teach a laminar airflow system for an operating room with a medical imaging system, the airflow system comprising (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109): at least one laminar airflow outlet configured to provide at least one laminar airflow plenum; wherein the at least one laminar airflow outlet is configured to provide an airflow towards a patient table; wherein a support rail (106) of a ceiling mounted support arrangement (112) of a medical imaging system is arrangeable downstream the laminar airflow outlet or adjacent to the laminar airflow plenum; and at least one rail cover for covering at least one part of the support rail; wherein the rail cover is provided as an aerodynamic rail cover according to claim 1 (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109). 
             With respect to claim 11, Opheij et al. (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109) and Monson et al. (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27) teach the laminar airflow system according to claim 10, wherein the support rail (106) reaches across the outer boundaries of the laminar airflow outlet (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109) but fail to explicitly teach that the aerodynamic rail cover comprises at least two segments from which at least one is provided as an outer movable segment; wherein the at least one outer movable segment is arrangeable in an area of the outer boundaries of the laminar airflow outlet. 
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the aerodynamic rail cover comprises at least two segments from which at least one is provided as an outer movable segment; wherein the at least one outer movable segment is arrangeable in an area of the outer boundaries of the laminar airflow outlet in the apparatus of Opheij et al as modified by Monson et al. to provide user with a smooth and continues manner common laminar airflow field, since it has been held that mere duplication and rearranging of the essential working parts of a device without producing any new and unexpected results involves only routing skill in the art.
           With respect to claim 12, Opheij et al. (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109) and Monson et al. (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27) and Monson et al. (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27) teach the laminar airflow system according to claim 11 but fail to explicitly teach that the aerodynamic rail cover comprises at least three segments, wherein, in addition to the at least one outer movable segment, at least one forms a middle segment; and wherein the at least one outer movable segment is provided with a wider cross section than the middle segment such that they can be moved into each other. 
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the aerodynamic rail cover comprises at least three segments, wherein, in addition to the at least one outer movable segment, at least one forms a middle segment; and wherein the at least one outer movable segment is provided with a wider cross section than the middle segment such that they can be moved into each other in the apparatus of Opheij et al as modified by Monson et al. to provide user with a smooth and continues manner common laminar airflow field, since it has been held that mere duplication and rearranging of the essential working parts of a device without producing any new and unexpected results involves only routing skill in the art.
          In addition, it has been held that the recitation that an element “can” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense.
           With respect to claim 13, Opheij et al. (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109) and Monson et al. (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27) teach a medical imaging system for an operating room with laminar airflow, the imaging system comprising: an image acquisition arrangement with a source and a detector; a ceiling mounted support arrangement with at least one support rail and a carriage movable along at least a part of the support rail; and at least one rail cover for covering at least one part of the support rail; wherein at least one of the source and detector is movably supported by the carriage (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109); and wherein at least a part of the at least one support rail is arrangeable downstream a laminar airflow outlet or adjacent to a laminar airflow plenum provided by the laminar airflow outlet; and wherein the rail cover is provided as an aerodynamic rail cover according to claim 1 (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109). 
             With respect to claim 14, Opheij et al. (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109) and Monson et al. (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27) and Monson et al. (see abstract; Figs. 1-8A; column 2, line 29-65; column 8, line 23 column 12, line 27) teach an operating room arrangement with a laminar airflow, the arrangement comprising: at least a ceiling region; a laminar airflow system; and a medical imaging system (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109); wherein the laminar airflow system comprises: at least one laminar airflow outlet configured to provide at least one laminar airflow plenum; wherein the at least one laminar airflow outlet is configured to provide an airflow towards a patient table; wherein the medical imaging system comprises: an image acquisition arrangement with a source and a detector and a support arrangement with at least one support rail mounted in the ceiling region and a carriage movable along at least a part of the support rail (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109); wherein at least one of the source and detector is movably supported by the carriage; and wherein at least a part of the at least one support rail is arranged downstream the laminar airflow outlet; wherein at least one rail cover for covering at least one part of the support rail is provided; and wherein the rail cover is provided as an aerodynamic rail cover according to claim 1 (see abstract; Figs. 1-7B; paragraphs 0005, 0006, 0012, 0019-0023, 0027-0029, 0041-0062, 0072, 0075, 0078, 0095 and 0109).

Conclusion

12.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze 
/IRAKLI KIKNADZE/            Primary Examiner, Art Unit 2884                                                                                                                                                                                                   /I.K./    May 21, 2022